DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021, 03/11/2022 and 11/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/11/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “a computer storage medium” when read in view of the Specification, may encompass a transitory signal. See MPEP § 2106.03. The Examiner suggests amending the claim to recite “a non-transitory computer storage medium” to overcome the 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US publication US 20180253398, in view of Chien et al US publication US 20100054385.

Regarding claim 1, Wu teaches a drive (see figure 10, retimer 815), comprising: 
a clock and data recovery (CDR) circuit, an elastic buffer, a receiver circuit, and a transmitter circuit (CDR 1020, elastic buffer 1045, Rx circuit 1005, and Tx circuit 1010), wherein: 
the CDR circuit is configured to recover a receive clock from a received signal (see para 0080, Clock and data recovery (CDR) circuitry 1020 may be provided which may extract a clock signal, corresponding to a downstream device, from the input data 1015); 
the receiver circuit is configured to recover sent data from the received signal by using the receive clock (figure 10 shows that Rx circuit 1005 receiving clock from the CDR 1020, see para 0079, Receiving circuitry 1005 may receive input data 1015, which may be processed and sent on); 
the elastic buffer is configured to move the sent data in and move the sent data out (see figure 10 shows that elastic buffer 10 moves in data from 1005 and move out data for transmission in 1010); and 
the transmitter circuit is configured to send the sent data from the elastic buffer by using the receive clock (see para 0080, the transmitter circuitry 1010 may accept a clock signal generated by the PLL circuitry 1030 from a reference clock 1025. Following the completion of link training, data (e.g., 1015) may be sent on the link, and switching logic may be provided to cause the PLL 1030 to accept the recovered clock from CDR circuitry 1020 as its reference, rather than the reference clock 1025).
But, Wu fails to teach the elastic buffer the elastic buffer is configured to move the sent data in by using the receive clock and move the sent data out by using the receive clock;
However, Chien teaches an elastic buffer is configured to move the sent data in by using the receive clock and move the sent data out by using the receive clock (see figure 1, elastic buffer 25 and CDR 23, see para 0047, The buffer is written with data from the channel 13 communicated by the transmitter 11 using a recovery clock pointer, this clock pointer has timing based on the clock recovered by the CDR circuit 23);
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the clock recovery circuit and elastic buffer of Wu and further incorporating providing received clock to the elastic buffer.
The motivation for doing so is to resolve the difference in clock frequency between the transmitter and the receiver as taught by Chien (see para 0002).

Regarding claim 2, Wu further teaches the drive further comprises a first clock conversion circuit and a second clock conversion circuit, wherein:
the first clock conversion circuit is configured to generate a first clock based on the receive clock, wherein a frequency of the first clock is the same as an expected frequency of a local clock (see para 0080,  The retimer 815 may be provided with phase lock loop (PLL) circuitry to provide a clock for use by one or more components of the retimer 815, including the transmitter circuitry 1010… the PLL 1030 to accept the recovered clock from CDR circuitry 1020 as its reference); and
the second clock conversion circuit is configured to generate a transmit clock based on the first clock, and output the transmit clock to the transmitter circuit, wherein a frequency of the transmit clock is the same as a frequency of the receive clock (see para 0080, (see para 0080,  In some implementations, as a CDR clock may have comparatively higher jitter, a clean-up PLL may also be added, which uses the CDR clock (or divided down CDR clock)).

Regarding claim 3, Wu further teaches in a low-latency mode, an input clock of the second clock conversion circuit is the first clock; and in a non-low-latency mode, an input clock of the second clock conversion circuit is the local clock (see para 0080, In one implementation, during link training, the transmitter circuitry 1010 may accept a clock signal generated by the PLL circuitry 1030 from a reference clock 1025. Following the completion of link training, data (e.g., 1015) may be sent on the link, and switching logic may be provided to cause the PLL 1030 to accept the recovered clock from CDR circuitry 1020 as its reference, rather than the reference clock 1025).

Regarding claim 6, Wu further teaches the drive further comprises a signal processing unit, and the signal processing unit is configured to: perform jitter filtering on the receive clock to generate a transmit clock; and output the transmit clock to the transmitter circuit, wherein a frequency of the transmit clock is the same as a frequency of the receive clock (see para 0081, data pattern filtering CDR may be provided to remove coding related jitter. For instance, as represented in the example of FIGS. 11A-11C, symmetrical transitions may be selected to remove the extra jitter arising from PAM-based (e.g., PAM4) coding).

Regarding claim 7, Wu further teaches the drive supports a plurality of protocols and is operable to select one of the plurality of protocols for working, and the plurality of protocols comprise at least one of the following: a peripheral component interconnect express (PCIe) protocol, a cache coherent interconnect for accelerators (CCIX) protocol, or a universal serial bus (USB) protocol (see para 0079, supporting one or more multiple different protocols, also see para 0152, the link is according to a Peripheral Component Interconnect Express (PCIe)-based protocol).

Regarding claims 8-9, please refer to the rejection of claim 7 above since the claimed subject matter is substantially similar.

Regarding claim 10, Wu teaches A data transmission method, comprising:
recovering, by a clock and data recovery (CDR) circuit of a drive, a receive clock from a received signal (see para 0080, Clock and data recovery (CDR) circuitry 1020 may be provided which may extract a clock signal, corresponding to a downstream device, from the input data 1015);
recovering, by a receiver circuit of the drive, sent data from the received signal by using the receive clock (figure 10 shows that Rx circuit 1005 receiving clock from the CDR 1020, see para 0079, Receiving circuitry 1005 may receive input data 1015, which may be processed and sent on);
moving, by an elastic buffer of the drive, the sent data in and moving the sent data out (see figure 10 shows that elastic buffer 10 moves in data from 1005 and move out data for transmission in 1010); and
sending, by a transmitter circuit of the drive, the sent data from the elastic buffer by using the receive clock (see para 0080, the transmitter circuitry 1010 may accept a clock signal generated by the PLL circuitry 1030 from a reference clock 1025. Following the completion of link training, data (e.g., 1015) may be sent on the link, and switching logic may be provided to cause the PLL 1030 to accept the recovered clock from CDR circuitry 1020 as its reference, rather than the reference clock 1025).
But, Wu fails to teach moving, by an elastic buffer of the drive, the sent data in by using the receive clock and moving the sent data out by using the receive clock.
However, Chien teaches moving by an elastic buffer, the sent data in by using the receive clock and moving the sent data out by using the receive clock (see figure 1, elastic buffer 25 and CDR 23, see para 0047, The buffer is written with data from the channel 13 communicated by the transmitter 11 using a recovery clock pointer, this clock pointer has timing based on the clock recovered by the CDR circuit 23);
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the clock recovery circuit and elastic buffer of Wu and further incorporating providing received clock to the elastic buffer.
The motivation for doing so is to resolve the difference in clock frequency between the transmitter and the receiver as taught by Chien (see para 0002).

Regarding claims 11-12, and 15-19, please refer to the rejection of claims 2-3, and 6-7 since the claimed subject matter is substantially similar.

Regarding claim 20, Wu teaches a computer storage medium, comprising a computer program, wherein when the computer program is executed by a computer (see para 0136, The embodiments of methods, hardware, software, firmware or code set forth above may be implemented via instructions or code stored on a machine-accessible, machine readable, computer accessible, or computer readable medium which are executable by a processing element), the computer performs operations comprising:
recovering, by a clock and data recovery (CDR) circuit of a drive, a receive clock from a received signal (see para 0080, Clock and data recovery (CDR) circuitry 1020 may be provided which may extract a clock signal, corresponding to a downstream device, from the input data 1015);
recovering, by a receiver circuit of the drive, sent data from the received signal by using the receive clock (figure 10 shows that Rx circuit 1005 receiving clock from the CDR 1020, see para 0079, Receiving circuitry 1005 may receive input data 1015, which may be processed and sent on);
moving, by an elastic buffer of the drive, the sent data in by using the receive clock and moving the sent data out by using the receive clock (see figure 10 shows that elastic buffer 10 moves in data from 1005 and move out data for transmission in 1010); and
sending, by a transmitter circuit of the drive, the sent data from the elastic buffer by using the receive clock (see para 0080, the transmitter circuitry 1010 may accept a clock signal generated by the PLL circuitry 1030 from a reference clock 1025. Following the completion of link training, data (e.g., 1015) may be sent on the link, and switching logic may be provided to cause the PLL 1030 to accept the recovered clock from CDR circuitry 1020 as its reference, rather than the reference clock 1025).
But, Wu fails to teach moving, by an elastic buffer of the drive, the sent data in by using the receive clock and moving the sent data out by using the receive clock.
However, Chien teaches moving by an elastic buffer, the sent data in by using the receive clock and moving the sent data out by using the receive clock (see figure 1, elastic buffer 25 and CDR 23, see para 0047, The buffer is written with data from the channel 13 communicated by the transmitter 11 using a recovery clock pointer, this clock pointer has timing based on the clock recovered by the CDR circuit 23);
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the clock recovery circuit and elastic buffer of Wu and further incorporating providing received clock to the elastic buffer.
The motivation for doing so is to resolve the difference in clock frequency between the transmitter and the receiver as taught by Chien (see para 0002).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu and Chien as applied to claims above, and further in view of Asaduzzaman et al US publication US 20110188621.

Regarding claim 4, the combination of Wu and Chien teaches all the features with respect to claim 2 as outlined above.
But, the combination of Wu and Chien fails to teach the frequency of the first clock is 100 MHz.
However, Asaduzzaman teaches a frequency of a clock used in a CDR is 100MHz (see para 0053, CDR 10 can be controlled to support the various communication protocols, also see para 0048, To support PCIE Gen2 with REFCLK at 100 MHz).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the driver and clock recovery method of Wu and Chien and further incorporate setting the frequency of the first clock to any frequency including 100 MHZ.
The motivation for doing so is to generate the correct clock frequency to support different protocols.

Regarding claims 5, and 13-14, please refer to the rejection of claim 4 since the claimed subject matter is substantially similar. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang et al US Patent No. 7,791,370 discloses a clock distribution technique for communication channels using a PLL/CDR circuits.
Mehta et al US 20190089359 discloses lock time measurement of clock and data recover circuit
Lee et al US 20160013927 discloses a hybrid CDR circuit that have different modes with different latencies
Wang et al US 20090086874 discloses controlling an elastic buffer using a CDR recovery clock.
Kanai et al US 20080159460 discloses jitter adjustment for a CDR circuit


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184